Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 1 of 34 PageID #: 1770




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                        )
                                        )
 IN RE PATTERN ENERGY GROUP INC.        )             C.A. No. 20-275-MN-JLH
 SECURITIES LITIGATION                  )
 ______________________________________ )

                              REPORT & RECOMMENDATION

        In this action challenging the purchase of Pattern Energy Group Inc. by the Canada Pension

 Plan Investment Board, Defendants move to dismiss the Amended and Consolidated Class Action

 Complaint. (D.I. 48, 50.) For the reasons that follow, I recommend that Defendants’ motions to

 dismiss be GRANTED because (1) Plaintiffs fail to state claims for violations of Sections 14(a)

 and 20(a) of the Securities Exchange Act of 1934, and (2) no federal claims remain in the case to

 support the exercise of supplemental jurisdiction over Plaintiffs’ state-law claims.

 I.     BACKGROUND 1

        A.      The Parties

        This dispute arises from an agreement between Defendant Pattern Energy Group Inc.

 (“Pattern Energy”) and the Canada Pension Plan Investment Board (“CPPIB”) to merge Pattern

 Energy with a subsidiary of CPPIB. That agreement was announced on November 4, 2019.

 Plaintiffs are investment funds that owned Pattern Energy stock at the time of the merger. (D.I.

 26 (“Compl.”) ¶ 27.) Plaintiffs were all advised by their investment advisor, Water Island Capital,

 LLC (“Water Island Capital”). (Id.)




        1
          The facts contained in this section are taken from the allegations in the Consolidated
 Amended Class Action Complaint (D.I. 26 (“Complaint”)), documents it references or relies on,
 and matters of which the Court may take judicial notice. Tellabs, Inc. v. Makor Issues & Rights,
 Ltd., 551 U.S. 308, 322 (2007).
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 2 of 34 PageID #: 1771




        At all times relevant here, Pattern Energy was a Delaware Corporation with “principal

 executive offices” in San Francisco, California. (Id. ¶ 28.) Its business was operating wind and

 solar facilities in the United States, Canada, and Japan. (Id. ¶ 52.) Pattern Energy traded on the

 NASDAQ under the ticker PEGI and on the Toronto Stock Exchange under the ticker PEG from

 its initial public offering in 2013 until the merger. (Id. ¶¶ 52, 56.)

        Pattern Energy acquired the facilities that it operated by purchasing them from Defendant

 Pattern Energy Group 2 LP (“Pattern Development”) and other sources. (Id. ¶¶ 29, 52.) Pattern

 Development was a Delaware limited partnership with “principal executive offices” in San

 Francisco. (Id. ¶ 29.) Its principal business was developing and selling renewable energy and

 transmission facilities, and it sold most of them to Pattern Energy. (Id. ¶¶ 29, 53.)

        Defendant Riverstone Holdings LLC (“Riverstone Holdings”) is a Delaware limited

 liability company and is an energy and power-focused private investment firm. (Id. ¶¶ 30, 54.)

 Defendant Riverstone Pattern Energy II Holdings, L.P. (“Riverstone PE”) is a Delaware limited

 partnership that owned an equity stake in non-party Pattern Energy Group Holdings 2 LP (“Pattern

 Development Holdings”), which was the holding company for Pattern Development. (Id. ¶¶ 31,

 49.)

        According to the Complaint, “Riverstone [Holdings and its affiliates (collectively,

 “Riverstone”)], including Riverstone PE [], held a controlling 70% equity interest in Pattern

 Development before the merger.” (Id. ¶¶ 30, 58.) The remaining equity interest of Pattern

 Development was owned as follows: Pattern Energy held a 29% equity stake, and most of the

 remaining 1% was held by Pattern Development’s management, many of whom also had high-

 level management roles at Pattern Energy. (Id. ¶ 58.) At the time of the merger, Pattern

 Development had a consent right that limited Pattern Energy’s ability to transfer its interest in



                                                    2
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 3 of 34 PageID #: 1772




 Pattern Development to any third party without the consent of Pattern Development. (Compl.

 ¶¶ 13–15; Proxy Stmt. at 36.)

        The individuals named as defendants in the Complaint include the members of Pattern

 Energy’s Board at the time of the merger (“Board Defendants”) and seven members of Pattern

 Energy’s management team (“Management Defendants”). The Board Defendants are Alan R.

 Batkin, Edmund John Philip Browne, Richard A. Goodman, Douglas G. Hall, Patricia M. Newson,

 Mona K. Sutphen, and Michael Garland. (Compl. ¶¶ 32–39.). The Management Defendants are

 Michael Garland, Hunter Armistead, Daniel Elkort, Michael Lyon, Deborah McAdam, Esben

 Pedersen, and Christopher Shugart. (Id. ¶¶ 40–46.). Defendant Garland was the CEO of both

 Pattern Energy and Pattern Development as well as a member of the boards of directors at both

 companies. (Id. ¶ 38.)

        B.         The Proxy Statement

        Plaintiffs’ federal claims are all based on their contention that the proxy materials sent to

 Pattern Energy shareholders in connection with the merger contained material misrepresentations

 and omissions.      The February 4, 2020 proxy statement is 138 pages, single-spaced, plus

 attachments. (D.I. 52, Ex. B (“Proxy Stmt.”) 2.) It contains an 18-page summary of the merger

 negotiations. (Id. at 36–54.) The portions of that summary that are most relevant to this dispute

 are as follows.

        On June 5, 2018, Pattern Energy’s Board decided to begin exploring “strategic

 opportunities,” including opportunities to merge. (Id. at 36.) At the same meeting, the Board

 appointed a Special Committee composed of independent directors to conduct its strategic review.



        2
         While Plaintiffs did not attach to their Complaint copies of the SEC filings on which their
 Exchange Act claims are based, no one disputes that the Court may properly consider those filings
 when ruling on the pending motions.
                                                 3
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 4 of 34 PageID #: 1773




 (Id. at 36–37; Compl. ¶ 63.) The initial Special Committee included, among others, Board

 Defendants Batkin (who was appointed Chairperson), Hall, and Newson. (Proxy Stmt. at 36–37;

 Compl. ¶¶ 32, 35–36.) Board Defendants Goodman and Sutphen were later appointed to the

 Special Committee in February 2019. (Proxy Stmt. at 39; Compl. ¶¶ 34, 37.)

          The Special Committee retained outside legal counsel, and it retained Evercore Group

 L.L.C. (“Evercore”) as its financial advisor. (Proxy Stmt. at 37; Compl. ¶ 65.) The Special

 Committee later retained Goldman Sachs & Co. (“Goldman Sachs”) as a second financial advisor.

 (Proxy Stmt. at 40; Compl. ¶ 65.)

          The Proxy Statement disclosed that members of Pattern Energy’s management were

 involved in the company’s negotiations regarding a potential merger. For example, at an October

 29, 2018 meeting of the Special Committee, CEO Garland—who was not a member of the Special

 Committee—“summarized the approaches he had received from representatives of a large

 alternative asset manager (referred to [in the Proxy Statement] as ‘Party A’) which owns a

 substantial interest in a company in the alternative energy industry (referred to [in the Proxy

 Statement] as ‘Company A’) and separately by a large private equity investment firm that also

 owns a company in the alternative energy business (referred to [in the Proxy Statement] as ‘Party

 B’) with respect to a potential transaction involving Pattern [Energy].” (Proxy Stmt. at 37; Compl.

 ¶¶ 67, 71.) The next day, the Special Committee “instructed Mr. Garland to contact senior

 executives at Party A and Party B to assess whether they would provide a preliminary written

 proposal for a strategic transaction involving Pattern [Energy] . . . .” (Proxy Stmt. at 37; Compl.

 ¶ 72.)




                                                 4
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 5 of 34 PageID #: 1774




        Thereafter, in early November 2018, the Special Committee provided “conduct guidelines”

 for non-members’ (e.g., management’s) participation in the strategic review process. (Proxy Stmt.

 at 37–38; Compl. ¶ 66.) As disclosed in the Proxy Statement, those guidelines provided for,

                among other things, a prohibition on members of Pattern [Energy]
                management engaging with any potential parties to a strategic
                transaction without the express consent of the Special Committee
                and a prohibition on members of management discussing either the
                participation of, or compensation to be paid to, management by any
                potential transaction party or the inclusion of Pattern Development
                until the Special Committee had determined that it had sufficient
                visibility into the key terms of any such proposed transaction,
                including price.

 (Proxy Stmt. at 37–38.)

        With the permission of the Special Committee, Garland and other members of Pattern

 Energy management reached out to representatives of Party A and Party B to discuss a potential

 transaction. (Id. at 38; Compl. ¶¶ 67, 72.) Party B indicated that it was not interested, but

 discussions continued with Party A. (Id.) On January 16, 2019, Garland reported to the Board

 that

                he and other members of Pattern [Energy] management had, at the
                direction of representatives of the Special Committee, met with
                representatives of Party A and had engaged in initial discussions
                regarding a potential strategic transaction involving Pattern, Party
                A, and Company A . . . . Mr. Garland also indicated his desire to set
                up a meeting with representatives of a company operating in the
                alternative energy industry (referred to [in the Proxy Statement] as
                “Party C”), which might logically be interested in a transaction with
                Pattern [Energy].

 (Proxy Stmt. at 38.) The Board authorized management’s outreach to Party C; however, Party C

 indicated to Garland that it was “unlikely to engage in a transaction with Pattern [Energy].” (Id.

 at 38–39.)




                                                 5
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 6 of 34 PageID #: 1775




        At a February 21, 2019, meeting of the Special Committee, Pattern Energy’s management

 reported “recent interest indicated by representatives of an entity controlled by a former member

 of [Pattern Energy’s] Board who later partnered with a private equity investment firm” (dubbed

 “Party D”). (Id. at 39.) Pattern continued discussions with Party D, and some of those discussions

 included Riverstone—which, as explained above, owned a majority interest in Pattern

 Development, which, in turn, had a consent right “that limit[ed] [Pattern Energy’s] ability to merge

 with, or to transfer its [29%] interest in Pattern Development to, any third party without Pattern

 Development’s consent.” (See, e.g., id. at 36, 50; Compl. ¶¶ 88–91.)

        Also on February 21, 2019, Party A sent “a preliminary non-binding term sheet outlining

 high-level proposed terms for a potential transaction” involving the acquisition of Pattern Energy

 by a company controlled by Party A in exchange for Company A stock. (Proxy Stmt. at 39; Compl.

 ¶ 73.) The Special Committee authorized Mr. Batkin to continue discussions with, and serve as

 the Special Committee’s representative to, Party A. (Proxy Stmt. at 39.) Pattern Energy’s

 discussions with Party A continued for the better part of a year. (Id. at 39–53; Compl. ¶¶ 69, 74–

 86.)

        Beginning in April 2019, some of the discussions between Pattern Energy and Party A

 included Riverstone. (Proxy Stmt. at 40; Compl. ¶ 74.) At a meeting between Batkin, Pattern

 Energy’s management, Party A representatives, and Riverstone representatives on April 16, 2019,

 Riverstone indicated that it would be amenable to proposals from Party A that included the

 acquisition of Pattern Development. (Proxy Stmt. at 40; Compl. ¶ 75.) Months later, at a meeting

 between Garland, Party A representatives, and Riverstone representatives on September 4, 2019,

 Party A and Riverstone “indicated that they would not be supportive of a combination of Pattern

 [Energy] and Company A absent certain changes to the agreements governing the commercial



                                                  6
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 7 of 34 PageID #: 1776




 relationship between Pattern [Energy] and Pattern Development.” (Proxy Stmt. at 48; Compl.

 ¶ 81.) Thereafter, Batkin informed Party A that, although Party A had proposed a competitive

 offer to acquire Pattern Energy, Party A would need to “confirm, either that (1) Party A’s proposal

 was not conditioned on Party A entering into agreements with Pattern Development and Riverstone

 or (2) Party A had negotiated definitive drafts of such agreements with Pattern Development.”

 (Proxy Stmt. at 51; Compl. ¶ 83.)

        While the discussions with Party A and others continued, Pattern Energy was also in talks

 with CPPIB. On April 15, 2019, Garland had a meeting with representatives of CPPIB and

 Riverstone, during which CPPIB indicated that it was potentially interested in acquiring Pattern

 Energy. (Proxy Stmt. at 40.) The Special Committee was informed about the meeting and

 CPPIB’s interest, and it authorized Pattern Energy’s management to engage in discussions with

 CPPIB, which continued throughout the summer and fall. (Id. at 40–53; Compl. ¶¶ 93–94.)

        In August 2019, the media picked up on the possible sale of Pattern Energy, creating a

 spike in interest from five new parties, but none of them pursued a transaction. (Proxy Stmt. at

 44–45.) The media attention also prompted Party B to revise its position and engage in discussions

 with Pattern Energy. (Id.) By October 2019, only Party A, Party B, Party D, and CPPIB had

 expressed continued interest in acquiring Pattern Energy.

        On October 17, 2019, Evercore, at the request of the Special Committee, asked Party A,

 Party D, and CPPIB to submit proposed definitive documentation by October 23, 2019 and “best

 and final” offers by October 28, 2019. (Id. at 51; Compl ¶¶ 84, 92, 94.) Evercore did not request

 a final offer from Party B after it learned that Party B was not interested in going forward. (Proxy

 Stmt. at 51.) Party D also declined to submit a proposal. (Id. at 52; Compl. ¶ 92.)




                                                  7
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 8 of 34 PageID #: 1777




        On October 28, 2019, CPPIB submitted a final all-cash offer of $26.75 per share for the

 outstanding shares of Pattern Energy. (Proxy Stmt. at 52; Compl. ¶ 94.) CPPIB’s offer—which

 was ultimately accepted—contemplated a concurrent acquisition of Pattern Development. (Proxy

 Stmt. at 53; Compl. ¶¶ 2–3, 94.)

        Also on October 28, 2019, Party A submitted an offer to acquire Pattern Energy in an all-

 stock transaction involving the combination of Pattern Energy and Company A, with Pattern

 Development remaining a separate entity. (Proxy Stmt. at 52; Compl. ¶ 85.) Party A did not

 submit any transaction documentation on October 28, 2019. (Proxy Stmt. at 52.) On October 30,

 2019, Party A submitted a draft merger agreement that conditioned closing on Riverstone’s

 consent to certain changes to Pattern Development’s existing contractual relationships with Pattern

 Energy. (Id.; Compl. ¶ 85.) Later that day, counsel for the Special Committee communicated to

 Party A that it would need to finalize any arrangements with Riverstone that Party A believed

 necessary and to submit executable transaction documentation prior to close of business on

 November 2, 2019. (Proxy Stmt. at 52; Compl. ¶¶ 85–86.) Party A indicated that it believed it

 could negotiate such amendments within 30 days, but counsel for the Special Committee reiterated

 their request for executable transaction documentation by November 2. (Id.) On November 2,

 representatives of Party A told counsel for the Special Committee that Party A would not be

 submitting a final proposal. (Proxy Stmt. at 52; Compl. ¶ 87.)

        On November 3, 2019, Evercore opined to the Special Committee that CPPIB’s offer of

 $26.75 per share was fair from a financial point of view. (Proxy Stmt. at 53; Compl. ¶ 95.) The

 Special Committee recommended that the Board approve the merger, which it did. (Proxy Stmt.

 at 53; Compl. ¶ 96.) After Pattern Energy and CPPIB signed the merger agreement, Evercore and




                                                 8
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 9 of 34 PageID #: 1778




 Goldman Sachs contacted 16 potential bidders during the “go-shop” period. (Proxy Stmt. at 54.)

 The contacted parties either did not respond or declined to pursue a transaction. (Id. at 53.)

        C.      The Proposed Merger

        Pattern Energy’s Board filed with the Securities and Exchange Commission (SEC) a

 Schedule 14A Definitive Proxy Statement (the “Proxy Statement”) on February 4, 2020, detailing

 the merger negotiations that had occurred and recommending that shareholders vote to approve

 the merger at a special shareholder meeting scheduled for March 10, 2020. (Proxy Stmt. at 1, 36–

 54; Compl. ¶ 97.)

        The Proxy Statement explained that, pursuant to the merger transaction, Pattern Energy

 would be merged with a newly formed affiliate of CPPIB. (Proxy Stmt. at 53–54, 74; Compl.

 ¶ 48.) In exchange, shares of Pattern Energy Company Common Stock would be converted to the

 right to receive $26.75 in cash. (Proxy Stmt. at 53; Compl. ¶¶ 2, 119.)

        The Proxy Statement further disclosed that, pursuant to a concurrent transaction—dubbed

 the “Contribution Agreement”—the Management Defendants and Riverstone (through Riverstone

 PE) would be contributing their respective stakes in Pattern Development to an affiliate of CPPIB

 in exchange for equity interests in the affiliate. (Proxy Stmt. at 74; Compl. ¶¶ 2–3, 48, 96, 120.)

 The combined result of the Pattern Energy merger and the acquisition of Pattern Development

 pursuant to the Contribution Agreement was that Pattern Energy and Pattern Development would

 be under the common ownership of CPPIB. (Proxy Stmt. at 74; Compl. ¶¶ 2, 120; see also Compl.

 at 94 (Appendix A, Glossary of Defined Terms) (defining “Pattern Development Transaction”).)

        The Proxy Statement attached Evercore’s November 4, 2019 written “opinion that . . . the

 Merger Consideration to be received by holders of the Company Common Stock . . . in the Merger

 is fair, from a financial point of view, to such holders.” (Proxy Stmt. at C-1–4; Comp. ¶ 97.) The



                                                  9
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 10 of 34 PageID #: 1779




  Proxy Statement included a summary of the information Evercore considered “in connection with

  rendering” its opinion, and it also disclosed that Evercore’s analysis employed “an implied value

  for [Pattern Energy’s] ownership in Pattern Development.” (Proxy Stmt. at 59–60, 63, C-3.) The

  Proxy Statement specifically disclosed that Evercore’s opinion “d[id] not address, . . . the fairness

  or any other aspect of” the Contribution Agreement “to, or any consideration received in

  connection therewith by, the holders of any securities of [Pattern Development Holdings].” (Id.

  at 60–61, C-2–3; Compl. ¶ 123; Tr. 35:5–10, 37:1–9, 42:3–7.)

         D.      The Backlash

         The Proxy Statement quickly garnered negative attention, including from Plaintiffs’

  financial advisor, Water Island Capital, which issued two critical open letters, dated February 18

  and 24, 2020. The letters attacked the sufficiency of the disclosures in the Proxy Statement,

  particularly the lack of disclosure around the terms of the Contribution Agreement. (Compl.

  ¶¶ 98–104.)

         Water Island Capital was not the only one critical of Pattern Energy’s disclosures.

  Institutional Shareholder Services (“ISS”), a proxy advisory service, issued a report on February

  28, 2020, recommending that Pattern Energy shareholders vote against the proposed merger. (Id.

  ¶¶ 105–08.) The ISS report pointed out that Pattern Energy shareholders “have no visibility into

  the price being paid for [Pattern Development]” and that “shareholders of [Pattern Energy], which

  holds a 29 percent stake in [Pattern Development], may be reasonably frustrated by this lack of

  transparency.” (Id. ¶¶ 8, 10, 107.) The report further explained that “[h]ow the total price tag for

  publicly traded Pattern Energy and the private [Pattern Development] is split represents a zero-

  sum game for CPPIB, the buyer; for [Pattern Energy] shareholders, however, that figure is




                                                   10
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 11 of 34 PageID #: 1780




  critically important in assessing whether [the merger] transaction maximizes shareholder value.”

  (Id.)

          The ISS report also pointed out that Pattern Energy shareholders lacked adequate

  information to assess the impact of management’s interest in the concurrent transaction with

  Pattern Development:

                 [S]hareholders have a very limited view into management’s
                 incentives on the [Pattern Development] related transaction,
                 preventing them from concluding definitively that these incentives
                 did not outweigh the incentives on the [Pattern Energy] side. While
                 this concern is mitigated by the existence of a special committee of
                 independent directors, it seems clear from the proxy statement’s
                 summary of the sale process that management represented the
                 company in a number of discussions with potential bidders,
                 particularly during the earlier stages. Although the sale process
                 began in June 2018 . . . it wasn’t until Aug. 28, 2019 that the special
                 committee determined management should have its own attorneys
                 because of management’s interest in [Pattern Development].

  (Id. ¶¶ 64, 108.)

          Similarly, on March 2, 2020, Glass, Lewis & Co., LLC, another proxy advisory service,

  reported that Water Island Capital

                 has raised a number of valid questions regarding the process that
                 resulted in the [CPPIB] transaction and the appearance of potential
                 conflicts of interest and other impediments that may have prevented
                 [Pattern Energy] stockholders from realizing greater value in the
                 proposed transaction or in an alternative transaction involving
                 another counterparty.       These issues primarily relate to the
                 Company’s unique business structure (i.e., shared management and
                 contractual agreements with [Pattern Development], in which the
                 Company owns a 29% stake and Riverstone owns 70%), the
                 concurrent transaction between [Pattern Development] and
                 [CPPIB], and management’s and other parties’ direct or indirect
                 interests in Pattern Energy and/or [Pattern Development].

  (Id. ¶ 109.) The Glass Lewis report further stated that “disclosing the details of the [Pattern

  Development] transaction would clearly show whether [Pattern Energy] stockholders are



                                                   11
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 12 of 34 PageID #: 1781




  potentially forgoing any value in order to subsidize a payout to the other owners of [Pattern

  Development] (i.e., management, Riverstone, and PSP, the latter of which has an indirect stake).”

  (Id. ¶¶ 110–11.)

         E.      The Supplemental Disclosures

         Pattern Energy responded to the negative publicity in several ways. After the first letter

  from Water Island Capital, Pattern Energy issued a press release, which it attached to a February

  19, 2020 Form 8-K. (Compl. ¶ 99.) Pattern Energy responded to Water Island Capital’s second

  letter with another press release, which it attached to a February 26, 2020 Form 8-K. (Id. ¶¶ 101–

  04; see Pattern Energy Grp., Inc., Current Report, Ex. 99.1 (Form 8-K) (Feb. 26, 2020) 3 (“February

  26 Press Release”).) In the February 26 Press Release, the Board reiterated its opinion that the

  merger’s terms were fair and that the value received by Pattern Energy for its 29% stake in Pattern

  Development was consistent with what Riverstone had received for its stake under the

  Contribution Agreement. (February 26 Press Release.) The February 26 Press Release was

  incorporated by reference into the Proxy Statement. (Compl. ¶ 121.)

         In addition to the two press releases, Pattern Energy filed with the SEC Schedule 14A

  Definitive Additional Materials (the “Supplemental Proxy Statement”) on March 4, 2020, which

  disclosed additional details related to the merger and the Contribution Agreement. (Id. ¶¶ 4, 112;

  D.I. 52, Ex. C (“Proxy Stmt. Supp.”).) Among other things, the Supplemental Proxy Statement

  explained how Evercore assessed the value of Pattern Energy’s 29% stake in Pattern Development

  for the purpose of assessing the fairness of the merger consideration being offered by CPPIB:

                 The effective value of Pattern Development (as of the signing of the
                 Merger Agreement) was $1.06 billion, based on CPPIB’s


         3
           The February 26 Press Release is available online via the SEC’s EDGAR database at
  https://www.sec.gov/Archives/edgar/data/1561660/000095014220000593/eh2000383_ex9901.ht
  m.
                                                  12
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 13 of 34 PageID #: 1782




                contribution of its interest of Pattern [Energy] acquired under the
                Merger Agreement to the joint venture that will own Pattern
                [Energy] and Pattern Development following the closing of the
                Merger. . . . The invested capital by Pattern [Energy] in Pattern
                Development as of December 31, 2019 was $190 million, and the
                total capital invested in Pattern Development as of December 31,
                2019 was $650 million. Based on the effective value of $1.06 billion
                of Pattern Development, the invested capital multiple to be paid by
                CPPIB in its proposed acquisition of Pattern Development is 1.63x.
                The proposed 1.63x invested capital multiple compares to
                management’s publicly stated investment target of a 2.0x invested
                capital multiple over the life of the investment. The lower multiple
                reflects the early stage and higher risk of the projects currently in
                the Pattern Development pipeline.

  (Proxy Stmt. Supp. at 6; Compl. ¶ 112.)

         Notwithstanding the additional disclosures, ISS continued to recommend that the

  shareholders vote against the merger. On March 9, 2020, ISS stated that the Supplemental Proxy

  Statement “does not provide shareholders with sufficient detail to definitively conclude whether

  they are receiving a fair proportion of the value of a combined [Pattern Energy] and [Pattern

  Development].” (Compl. ¶¶ 9, 114.)

         Despite the public criticisms about the lack of shareholder visibility into the concurrent

  Pattern Development deal, Pattern Energy’s shareholders voted to approve the merger at the

  special meeting on March 10, 2020. (Id. ¶ 115.)

         F.     Procedural History

         Plaintiffs filed this action on February 25, 2020, two weeks before the shareholder vote.

  (D.I. 1.) Plaintiffs filed the now-operative pleading, the Consolidated Amended Class Action

  Complaint, on May 22, 2020. (D.I. 26.)

         Count I of the Complaint alleges violations of Section 14(a) of the Securities Exchange

  Act of 1934, 15 U.S.C. § 78n(a), against Pattern Energy, the Board Defendants, the Management

  Defendants, and Pattern Development.      Count II alleges violations of Section 20(a) of the

                                                 13
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 14 of 34 PageID #: 1783




  Securities Exchange Act of 1934, 15 U.S.C. § 78t(a), against the Board Defendants, the

  Management Defendants, and Pattern Development. Count III is a state-law breach of fiduciary

  duty claim against the Board Defendants and the Management Defendants. Count IV alleges that

  Riverstone Holdings and Riverstone PE are liable for aiding and abetting the breaches of fiduciary

  duties.

            Pending before the Court are two motions to dismiss. On July 21, 2020, Riverstone

  Holdings, Riverstone PE, and Pattern Development filed a motion to dismiss for failure to state a

  claim. (D.I. 48.) Also on July 21, 2020, Pattern Energy, the Board Defendants, and the

  Management Defendants filed a motion to dismiss for failure to state a claim. (D.I. 50.) Each

  motion purports to incorporate by reference the arguments made in the other motion. (D.I. 49 at

  1 n.1; D.I. 51 at 1.) Briefing was complete as of November 5, 2020. I heard oral argument on

  November 12, 2020. 4

  II.       LEGAL STANDARDS

            A.    Motion to Dismiss for Failure to State a Claim

            A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

  12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007)). A claim is plausible on its face when the complaint contains “factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct




            4
           I ordered the parties to focus their argument on two issues: “(1) whether the Consolidated
  Amended Class Action Complaint (D.I. 26) plausibly alleges an actionable misstatement or
  omission; and (2) whether the Court should dismiss the state law claims pursuant to the forum
  selection clause and, if so, the appropriate procedural mechanism for doing so.” (D.I. 67.)
                                                     14
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 15 of 34 PageID #: 1784




  alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not enough. Id. “Where

  a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of

  the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550

  U.S. at 557).

         In determining the sufficiency of a complaint, I must assume all “well-pleaded facts” are

  true but need not assume the truth of legal conclusions. Id. at 679. “[W]hen the allegations in a

  complaint, however true, could not raise a claim of entitlement to relief, this basic deficiency

  should be exposed at the point of minimum expenditure of time and money by the parties and the

  court.” Twombly, 550 U.S. at 558 (internal quotation marks omitted).

         B.       Exchange Act Pleading Requirements

         Section 14(a) of the Securities Exchange Act of 1934 “makes it unlawful to solicit a proxy

  ‘in contravention of such rules and regulations as the [SEC] may prescribe as necessary or

  appropriate in the public interest or for the protection of investors.’” Jaroslawicz v. M&T Bank

  Corp., 962 F.3d 701, 709 (3d Cir. 2020) (quoting 15 U.S.C. § 78n(a)(1)) (alteration in original).

  “It ‘seeks to prevent management or others from obtaining authorization for corporate actions by

  means of deceptive or inadequate disclosures in proxy solicitations.’” Id. at 709–10 (quoting

  Seinfeld v. Becherer, 461 F.3d 365, 369 (3d Cir. 2006)). SEC Rule 14a-9, in turn, prohibits any

  proxy solicitation

                  containing any statement which, at the time and in the light of the
                  circumstances under which it is made, is false or misleading with
                  respect to any material fact, or which omits to state any material fact
                  necessary in order to make the statements therein not false or
                  misleading or necessary to correct any statement in any earlier
                  communication with respect to the solicitation of a proxy for the
                  same meeting or subject matter which has become false or
                  misleading.

  17 C.F.R. § 240.14a-9(a).

                                                    15
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 16 of 34 PageID #: 1785




          Liability under Section 14(a) requires a showing that “(1) a proxy statement contained a

  material misrepresentation or omission which (2) caused the plaintiff injury and (3) that the proxy

  solicitation itself, rather than the particular defect in the solicitation materials, was an essential link

  in the accomplishment of the transaction.” Jaroslawicz, 962 F.3d at 710 (quoting Tracinda Corp.

  v. DaimlerChrysler AG, 502 F.3d 212, 228 (3d Cir. 2007)). However, an omission in a proxy

  statement can violate Section 14(a) only “where ‘[(a)] the SEC regulations specifically require

  disclosure of the omitted information in a proxy statement, or [(b)] the omission makes other

  statements in the proxy statement materially false or misleading.’” Id. (quoting Seinfeld, 461 F.3d

  at 369) (alterations in original). In other words, absent an allegation that a defendant failed to

  make a disclosure specifically required by SEC regulations, a Section 14(a) plaintiff must

  demonstrate that a proxy statement is either materially false or misleading standing alone, or is

  materially misleading in light of other facts that were not disclosed (i.e., omitted). Hysong v.

  Encore Energy Partners LP, No. 11-781, 2011 WL 5509100, at *6 (D. Del. Nov. 10, 2011).

          Section 14(a) claims are subject to certain heightened pleading requirements set forth in

  the Private Securities Litigation Reform Act. Kooker v. Baker, No. 19-1299-CFC, 2020 WL

  6287248, at *3 (D. Del. Oct. 27, 2020); In re U.S. West Inc. Sec. Litig., 201 F. Supp. 2d 302, 305

  (D. Del. 2002). In particular, the PSLRA requires that a Section 14(a) claim premised on an

  alleged false or misleading proxy statement must “specify each statement alleged to have been

  misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

  the statement or omission is made on information and belief, the complaint shall state with

  particularity all facts on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1); see also Hysong,

  2011 WL 5509100, at *6 (“[I]n order to plead facts to sufficiently allege . . . a section 14(a) claim,

  a plaintiff must identify a precise statement in the proxy that is either affirmatively misleading in



                                                      16
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 17 of 34 PageID #: 1786




  and of itself, or is rendered misleading by operation of a materially omitted fact.”); Heinze v. Tesco

  Corp., 971 F.3d 475, 480 (5th Cir. 2020) (“Even for omission-based claims, the plaintiff must

  identify specific ‘statements [in the proxy statement]’ that are rendered ‘false or misleading’ by

  the alleged omissions.”).     The court must dismiss a complaint that fails to satisfy those

  requirements. 15 U.S.C. § 78u-4(b)(3)(A).

         Under Section 20(a) of the Exchange Act, “[e]very person who, directly or indirectly,

  controls any person liable under any provision of this chapter or of any rule or regulation

  thereunder shall also be liable jointly and severally with and to the same extent as such controlled

  person to any person to whom such controlled person is liable . . . .” 15 U.S.C. § 78t(a). To state

  a claim under Section 20(a), the plaintiff must plead, among other things, an underlying Exchange

  Act violation by a controlled person or entity. California Pub. Employees’ Ret. Sys. v. Chubb

  Corp., 394 F.3d 126, 159 n.21 (3d Cir. 2004) (“The lack of any predicate violation of the Securities

  Exchange Act of 1934 compels dismissal of control person claims.”).

  III.   DISCUSSION

         Underlying all of Plaintiffs’ claims is their contention that Pattern Energy’s Board allowed

  its management, Riverstone, and Pattern Development to push the merger negotiations toward a

  merger with CPPIB that would include Pattern Development—and away from a more favorable

  transaction with Party A for Pattern Energy alone—resulting in less consideration for Pattern

  Energy’s shareholders.

         But to move forward on their federal securities claims—which are the reason this case is

  before this Court instead of the Delaware Court of Chancery—Plaintiffs need to identify a

  statement in the Proxy that is either materially false or misleading on its own, or is materially




                                                   17
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 18 of 34 PageID #: 1787




  misleading in light of other facts that were not disclosed (i.e., omitted.). 5 Notwithstanding the

  length of the Complaint—253 paragraphs spanning 88 pages—Plaintiffs fail to identify such a

  statement. Their Section 14(a) claim must therefore be dismissed. And their failure to plead an

  underlying violation of Section 14(a) is fatal to their Section 20(a) claim. Because I recommend

  dismissing all of Plaintiffs’ federal claims, I also recommend that the Court decline to exercise

  supplemental jurisdiction over Plaintiffs’ state-law claims.

         A.      Section 14(a) Claim

         Plaintiffs point to 26 statements in the Proxy Statement, the Supplemental Proxy Statement,

  and the February 26 Press Release 6 that, Plaintiffs contend, are “false and misleading.” (See D.I.

  61, Ex. 3 (“Chart of Alleged Proxy Misstatements”).) Plaintiffs group those statements into six

  categories: (1) statements about the fairness of the merger; (2) statements about the terms of

  alternate bids; (3) statements relating to Pattern Development’s consent right; (4) statements

  regarding Pattern Energy management’s role in the negotiations; (5) statements regarding

  valuation metrics; and (6) statements about the shareholder vote on the merger. (Id.) I take each

  category in turn.

                 1.      Statements about the fairness of the merger

         Plaintiffs’ first category contains six statements from the Proxy Statement, the

  Supplemental Proxy Statement, and the February 26, 2020 press release that, Plaintiffs contend,

  are “false and misleading”:




         5
           The Complaint does not allege—nor do Plaintiffs argue—that the Proxy Statement failed
  disclose something specifically required to be disclosed pursuant to SEC regulations.
         6
           For purposes of the pending motions to dismiss, Defendants acknowledge that a false or
  misleading statement in the February 26 Press Release could be the basis of a Section 14(a) claim.
  (Tr. 19:15–20:9.)
                                                  18
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 19 of 34 PageID #: 1788




         1.      “[T]he parties to the Contribution Agreement [(including CPPIB, Riverstone, and
                 Pattern Energy management)] will make certain contributions contemplated by the
                 Contribution Agreement, including with respect to their interests in [Pattern
                 Development Holdings] in exchange for equity interests in [a new CPPIB affiliate]
                 or the Surviving Corporation, and [Pattern Energy] and [Pattern Development
                 Holdings] will be under common ownership.” (Proxy Stmt. at 74; Compl. ¶ 120.)

         2.      “The value attributed to [Pattern Energy’s] interest in Pattern Development by the
                 Special Committee’s financial advisor is consistent with the value received by
                 Riverstone for its interest in Pattern Development.” (February 26 Press Release;
                 Compl. ¶ 121.)

         3.      “Our Board, following the recommendation of the Special Committee, has
                 approved the Merger Agreement and the Merger and determined that the Merger
                 Agreement and the Merger are advisable, fair to and in the best interests of Pattern
                 [Energy] and our stockholders.” (Proxy Stmt. at 105; Compl. ¶¶ 122, 130.)

         4.      “Based upon and subject to the foregoing, it is our [Evercore’s] opinion that, as of
                 the date hereof, the Merger Consideration to be received by holders of the [Pattern
                 Energy] Common Stock . . . in the Merger is fair, from a financial point of view, to
                 such holders.” (Proxy Stmt. at C-4; Compl. ¶ 123.)

         5./6.   “The invested capital by Pattern [Energy] in Pattern Development . . . was $190
                 million, and the total capital invested in Pattern Development . . . was $650 million.
                 Based on the effective value of $1.06 billion of Pattern Development, the invested
                 capital multiple to be paid by CPPIB in its proposed acquisition of Pattern
                 Development is 1.63X.” (Proxy Stmt. Supp. at 6; Compl. ¶¶ 126, 128.)

  (See D.I. 61, Ex. 3 at 1–3.) According to Plaintiffs, the above statements are false and misleading

  because the Proxy Statement does not disclose to Pattern Energy shareholders the precise terms of

  the Contribution Agreement, including (a) what Riverstone and Pattern Energy management

  received from CPPIB in exchange for their shares in Pattern Development, and (b) the value that

  Pattern Energy received from CPPIB for its 29% stake in Pattern Development. (D.I. 60 at 14–

  16.) Plaintiffs contend that, without additional information, it was impossible for Pattern Energy

  shareholders to assess whether they were foregoing higher merger consideration to subsidize

  CPPIB’s concurrent acquisition of Pattern Development. (Id.; see also D.I. 61, Ex. 3 at 1–3.)




                                                  19
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 20 of 34 PageID #: 1789




         I appreciate that Plaintiffs wanted additional information about the Pattern Development

  transaction. And, for purposes of the argument, I will accept as true Plaintiffs’ contention that the

  undisclosed terms of that transaction would have been material to a reasonable shareholder in

  deciding how to vote. But Section 14(a) does not require the disclosure of all material information.

  In re Keryx Biopharmaceuticals, Inc., 454 F. Supp. 3d 407, 415 (D. Del. 2020) (“There is no duty

  to disclose all material information under § 14(a).”); Hysong, 2011 WL 5509100, at *8 (“A

  plaintiff’s desire to know information that may be material . . . is not enough to state a claim under

  Section 14(a) . . . .”); see also Heinze, 971 F.3d at 483 (holding that “pure-omission claims are not

  cognizable” under Section 14(a)). Rather, an omission-based claim is actionable under Section

  14(a) only if the proxy statement “omits to state any material fact necessary in order to make the

  statements therein not false or misleading.” Seinfeld, 461 F.3d at 369 (quoting 17 C.F.R.

  § 240.14a-9(a)); see also Heinze, 971 F.3d at 483; Keryx, 454 F. Supp. 3d at 415.

         Applying the correct legal standard, it is clear that none of the above six statements can

  support a Section 14(a) claim. Statement 1 is a true statement, and Plaintiffs do not seriously

  contend otherwise: under the Contribution Agreement, Riverstone and Pattern Energy

  management contributed their respective stakes in Pattern Development to a CPPIB affiliate in

  exchange for equity interests in the affiliate. (See Compl. ¶¶ 2–3 (alleging that Riverstone and the

  Management Defendants contributed their interests in Pattern Development in exchange for an

  interest in a CPPIB affiliate); see also Tr. 39:10–17.) Additional, undisclosed details about the

  value that they received does not render misleading the statement that they received something. 7



         7
           Plaintiffs’ reliance on Hurwitz v. LRR Energy, L.P., 241 F. Supp. 3d 492 (D. Del. 2017)
  is misplaced. In Hurwitz, the court determined that a proxy statement omitted a debt ratio that
  revealed that the company would likely not be able to meet its obligations under a corresponding
  debt covenant, leading to reduced distributions to shareholders—an omission that the court found
  material. 241 F. Supp. 3d at 502–03. The court further found that the omitted material conflicted
                                                   20
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 21 of 34 PageID #: 1790




          Statements 2, 5, and 6 are about the financial advisor’s “attribut[ion]” and assignment of

  an “effective value” to Pattern Energy’s interest in Pattern Development that was “consistent with

  the value received by Riverstone.” Plaintiffs do not argue that those statements are false or

  misleading on the basis that Evercore did not attribute the value that it said it did. Rather, Plaintiffs

  argue that Evercore’s analysis was arbitrary and incomplete. (D.I. 60 at 16; Compl. ¶¶ 126–29.)

  In other words, Plaintiffs disagree with how Evercore did its assessment, including the valuation

  metrics it used. But that does not make otherwise accurate statements about the assessment that

  was performed false or misleading. See Seinfeld, 461 F.3d at 374 (proxy statement’s failure to

  employ plaintiff’s preferred valuation model did not render proxy statement “false or misleading”);

  Resnik v. Swartz, 303 F.3d 147, 154 (2d Cir. 2002) (“Disclosure of an item of information is not

  required . . . simply because it may be relevant or of interest to a reasonable investor.”). And

  Plaintiffs have not disputed that the statements in the Proxy Statement and Supplement were

  accurate as to what Evercore did do and what it did not do. 8 (Compl. ¶ 123; Tr. 35:5–10, 37:1–9,

  42:3–7.)




  with statements in the proxy relating to the company’s ability to meet its debt covenant obligations
  and make consistent distributions. Id. at 503–504. In other words, the omitted material revealed
  that the statements that were made were false and misleading. Contrary to Plaintiffs’ suggestion,
  Hurwitz does not stand for the proposition that a company is required to provide “the numbers
  required to calculate” all material information. As explained above, a Section 14(a) plaintiff must
  tie the omitted information to a misleading statement.
          8
            Plaintiffs suggest that the statement that Riverstone received “consistent” value for its
  stake in Pattern Development was materially misleading because it suggested that Evercore
  assessed the Pattern Development transaction in rendering its fairness opinion. As Plaintiffs
  acknowledge, however, the Proxy Statement explicitly states that Evercore did not assess the
  Pattern Development transaction in rendering its fairness opinion. In other words, the information
  that allegedly makes the challenged statement misleading was not omitted at all—it was disclosed.

                                                     21
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 22 of 34 PageID #: 1791




         Statements 3 and 4—that the Board and Evercore believed that the merger transaction was

  fair—are statements of opinion. The Complaint does not allege that those opinion statements were

  literally false, that is, that the Board and/or Evercore had a contrary subjective belief. Jaroslawicz,

  962 F.3d at 717 (holding that a Section 14(a) claim premised on a false statement of opinion

  requires an “allegation that [the defendant] offered an insincere opinion”). And I agree with

  Defendants that Statements 3 and 4 are not actionable misleading opinion statements. As the Third

  Circuit recently explained, “an opinion statement is misleading if it ‘omits material facts’ about

  the ‘inquiry into or knowledge concerning a statement of opinion.’” Jaroslawicz, 962 F.3d at 717

  (quoting Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S. 175, 189

  (2015)). 9 However, “liability attaches only ‘if those facts conflict with what a reasonable investor

  would take from the statement itself.’” Id. (quoting Omnicare, 575 U.S. at 189). “Alleging an

  actionable claim under this theory ‘is no small task,’ . . . because a reasonable investor

  ‘understand[s] that opinions sometimes rest on a weighing of competing facts; indeed, the presence

  of such facts is one reason why an issuer may frame a statement as an opinion.’” Id. (quoting

  Omnicare, 575 U.S. at 189–90, 194). Among other things, a plaintiff relying on this theory must

  identify “one or more facts left out” that render the challenged opinion statement misleading.

  Omnicare, 575 U.S. at 195.




         9
           In Jaroslawicz, the Third Circuit stated that Omnicare “provides the relevant framework”
  for assessing whether an opinion statement is misleading, but the Court expressly declined to
  “resolve [the] question” of “whether Omnicare applies to claims brought under the Exchange Act
  and under Section 14(a).” 962 F.3d 701, 717–18 n.16 (3d Cir. 2020) (“assuming Omnicare’s
  holding applies” and dismissing claim that alleged a misleading statement of opinion). I take the
  Court’s holding to mean that failure to satisfy the Omnicare framework requires dismissal of a
  Section 14(a) claim, even though the Third Circuit might later determine that misleading opinion
  statements are not actionable under Section 14(a).
                                                    22
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 23 of 34 PageID #: 1792




            Plaintiffs contend that opinion Statements 3 and 4 were misleading because they

  inaccurately suggested that Evercore (as the Board’s financial advisor) had assessed the value of

  the concurrent Pattern Development transaction in developing its fairness opinion. The problem

  with that argument is that the Proxy Statement did not leave out material facts about Evercore’s

  “inquiry into” the Pattern Development transaction. Jaroslawicz, 962 F.3d at 717. Rather, as

  Plaintiffs acknowledge, the Proxy Statement explicitly disclosed to shareholders that Evercore did

  not take it into account in rendering its opinion. Id. at 718 (affirming dismissal of Section 14(a)

  claim challenging a misleading opinion statement where, “even if a reasonable investor would

  have expected” the company to do a more rigorous assessment, the proxy statement “provided

  enough information to understand what the [company] did, information enough to decide how to

  vote”).

                   2.      Statements about the terms of alternate bids

            Plaintiffs’ second category contains two statements that, Plaintiffs contend, are “false and

  misleading”:

            7.     “On August 27, 2019, Pattern [Energy] received a non-binding letter of interest
                   from Party B indicating an interest in acquiring the outstanding shares of Company
                   Common Stock for between $25.00 and $28.00 per share in cash, subject to
                   confirmatory due diligence.” (Proxy Stmt. at 46; Compl. ¶ 135.)

            8.     “On September 20, 2019, representatives of Party D sent Mr. Batkin, Mr. Garland
                   and Riverstone Representatives a non-binding proposal in which Party D offered to
                   acquire the outstanding shares of Company Common Stock at a price of $26.75 per
                   share in cash. Party D’s non-binding proposal contemplated that Party D would
                   acquire Pattern [Energy] and Pattern Development, but did not expressly indicate
                   whether the acquisitions of Pattern [Energy] and Pattern Development would be
                   cross-conditioned. Party D requested a 30-day period of exclusivity to negotiate
                   definitive documentation.” (Proxy Stmt. at 49; Compl. ¶ 137.)

  (D.I. 61, Ex. 3 at 3–4.) Plaintiffs say that those statements are false and misleading because the

  Proxy Statement omitted “(i) whether these Parties were told by Defendants that Pattern Energy



                                                    23
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 24 of 34 PageID #: 1793




  could not be acquired without Pattern Development; or (ii) whether they offered to acquire both

  Pattern Energy and Pattern Development, and if so, at what price.” (D.I. 60 at 16.)

         Conclusory assertions aside, Plaintiffs do not really contend that either of the above

  statements were “false” in the normal usage of the term, i.e., not true. And I agree with Defendants

  that neither statement is actionably misleading. Neither statement makes any representation about

  the facts that are alleged to have been omitted, implied or otherwise.

         Notably, Plaintiffs do not allege that certain discussions between Defendants, Party B, and

  Party D did (or did not) happen and that the omission of those discussions from the Proxy

  Statement made the above statements misleading. Rather, Plaintiffs want to know “whether” such

  discussions happened. But that is nothing more than a request for more information. And “[a]

  plaintiff’s desire to know information that may be material . . . is not enough to state a claim under

  Section 14(a).” Hysong, 2011 WL 5509100, at *8. 10

                 3.      Statements relating to Pattern Development’s consent right

         Plaintiffs’ third category contains five allegedly “false and misleading” statements:

         9.      [At a September 4, 2019 meeting,] “the Riverstone Representatives and
                 representatives of Party A indicated that they would not be supportive of a
                 combination of Pattern [Energy] and Company A absent certain changes to the
                 agreements governing the commercial relationship between Pattern [Energy] and
                 Pattern Development.” (Proxy Stmt. at 48; Compl. ¶ 145.)




         10
            Plaintiffs cite to Shapiro v. UJB Fin. Corp, 964 F.2d 272, 282 (3d Cir. 1992), for the
  proposition that “once a defendant puts a particular subject ‘in play,’ the defendant is ‘bound to
  speak truthfully’ on that subject.” (D.I. 60 at 17.) But Plaintiffs do not dispute that the statements
  that were made about the Party B and Party D offers were accurate. And, contrary to Plaintiffs’
  apparent suggestion, Shapiro does not stand for the proposition that a party must disclose all
  material information about a subject once it discloses some information about a subject. Rather,
  as explained above, to plead a Section 14(a) claim, the plaintiff must identify a statement that is
  rendered misleading in light of other facts that were not disclosed. An omission alone, even of a
  material fact, is not enough.
                                                   24
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 25 of 34 PageID #: 1794




         10.     “[A] transaction involving Pattern Development was not a condition to a transaction
                 with Pattern Energy, including the [CPPIB Merger] or a potential transaction with
                 Company A.” (February 26 Press Release; Compl. ¶ 146.)

         11.     “[T]he transaction that was being discussed with Company A did not require the
                 consent of Pattern Development, Riverstone or Pattern Energy management” and
                 “Pattern Development did not block any bids for Pattern Energy pursuant to any
                 consent right.” (February 26 Press Release; Compl. ¶ 147.)

         12.     “[C]ontractual arrangements with Pattern Development also limit Pattern
                 [Energy]’s ability to merge with, or to transfer its interest in Pattern Development
                 to, any third party without Pattern Development’s consent.” (Proxy Stmt. at 36;
                 Compl. ¶¶ 150, 153.)

         13.     “The [Pattern Development Holdings] agreement was filed with the SEC in June
                 2017 when it was entered into and it has been an exhibit to each of the Company’s
                 Annual Reports on Form 10-K filed since that time. As a result, the terms of the
                 arrangements with [Pattern Development Holdings] are publicly available to
                 everyone.” (February 26 Press Release; Compl. ¶ 156.)

  (D.I. 61, Ex. 3 at 4–6.) According to Plaintiffs, the above statements are false and misleading

  because they misrepresent and omit “how the Consent Right was leveraged by Riverstone, the

  Management Defendants and Pattern Development to steer merger negotiations away from [Party

  A] and toward CPPIB.” (D.I. 60 at 17.)

         Specifically, Plaintiffs argue that Statement 9 is “materially false” because, subsequent to

  September 4, Party A allegedly “assented to all of Riverstone’s demands.” (Id. at 18.) No. The

  fact that Riverstone and Party A engaged in ongoing negotiations does not make “false” an

  accurate statement that the parties said what they said on a particular day.

         Plaintiffs also argue that Statements 9 and 10 are misleading because they omit the fact

  that “Riverstone continued to refuse to give its consent even after [Party A] assented to all of

  Riverstone’s demands” because it had a financial interest in the combined Pattern Energy/Pattern

  Development transaction proposed by CPPIB. (Id. at 18.) I agree with Defendants that neither

  statement is an actionable misleading statement, for two reasons.              First, neither makes a



                                                   25
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 26 of 34 PageID #: 1795




  representation about the facts alleged to have been omitted, expressly or by implication. And the

  Proxy Statement’s 18-page summary of the merger negotiations disclosed and summarized the

  ongoing discussions between Party A and Riverstone. Second, the omitted “fact”—that Riverstone

  allegedly “continued to refuse to give its consent” to a standalone acquisition of Pattern Energy by

  Party A—appears to be based solely on Plaintiffs’ speculation. As the Proxy Statement disclosed,

  and Plaintiffs do not dispute, Party A withdrew from the negotiations before making a final

  proposal. 11

          Plaintiffs do not appear to dispute that Statement 11 is literally true. Rather, they argue

  that Statement 11 is misleading because it omits that “the Pattern Energy Board required Party A

  to execute an indemnification agreement” that included “express indemnification from Party A for

  Pattern Energy’s failure to obtain Pattern Development and Riverstone’s consent to a proposed

  transaction.” (D.I. 61, Ex. 3 at 5.) I disagree. Even if the allegedly omitted fact is true, its omission

  does not render misleading the statements that the parties were discussing a transaction that would



          11
             While it is not clear from the briefing, Plaintiffs really seem to be saying that, prior to
  Party A’s withdrawal from the negotiations, Riverstone effectively told Party A either (i) that it
  would not consent to a standalone acquisition of Pattern Energy or (ii) that it would not negotiate
  the changes to the Pattern Energy/Pattern Development agreements that Party A wanted. (Tr.
  55:6–16; Compl. ¶ 15.) If so, the Complaint fails to allege a plausible factual basis for that
  assertion. See Iqbal, 556 U.S. at 679 (plaintiff is required to plead facts “permit[ing] the court to
  infer more than the mere possibility of misconduct”). More importantly, even if either assertion
  (or both) were true, the omission of that information would not render misleading the Pattern
  Energy Board’s own statement (Statement 10) that “a transaction involving Pattern Development
  was not a condition to a transaction with Pattern Energy, including the [CPPIB Merger] or a
  potential transaction with Company A.” Indeed, the February 26 Press Release indicated (and
  Plaintiffs do not dispute) that the Board was discussing a deal structure with Party A that would
  not include Riverstone’s consent (Statement 11). (February 26 Press Release (“The transaction
  that was being discussed with Company A did not require the consent of Pattern Development,
  Riverstone or Pattern Energy management.”).) Nor do Plaintiffs persuasively explain why an
  alleged preemptive refusal to consent by Riverstone renders misleading the statement that
  “Riverstone Representatives and representatives of Party A indicated that they would not be
  supportive of a combination of Pattern [Energy] and Company A” without certain contractual
  changes (Statement 9).
                                                     26
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 27 of 34 PageID #: 1796




  not include Pattern Development/Riverstone consent and that Pattern Development did not use its

  consent right to block any bids.

         I also agree with Defendants that Plaintiffs have failed to identify a problem with Statement

  12. Plaintiffs’ argument is confusing but, as I understand it, they contend that Statement 12 is

  misleading because the statement that contractual arrangements with Pattern Development limit

  Pattern Energy’s ability to merge is inconsistent with another statement in Pattern Energy’s 2014

  Form 10-K. Defendants dispute any inconsistency, but I don’t need to sort that out here. The 2014

  Form 10-K is not at issue here. The Proxy Statement is. And Plaintiffs do not seriously dispute

  that Statement 12 is a true statement.

         As for Statement 13, Plaintiffs do not contend that the statement itself is false. The gist of

  their argument is that Pattern Energy should have provided more details about the consent right so

  that shareholders would not “have to parse years of SEC filings to divine the true nature of the

  Consent Right.” (D.I. 60 at 20.) In other words, Plaintiffs wanted more information. To state a

  claim under Section 14(a), however, Plaintiffs are required show that the information that was not

  disclosed renders another statement false or misleading. Plaintiffs fail to do so with respect to

  Statement 13.

                  4.     Statements regarding Pattern Energy management’s role in the
                         negotiations

         Plaintiffs’ fourth category contains the following allegedly “false and misleading”

  statements:

         14.      “At the conclusion of the June 5, 2018 strategy session our Board decided to
                  establish the Special Committee, composed solely of independent and disinterested
                  directors, to engage in a review of Pattern’s strategic opportunities and
                  alternatives.” (Proxy Stmt. at 36–37; Compl. ¶ 161.)

         15.      “[T]he Special Committee, with its financial and legal advisors – not management
                  – led the negotiation with [CPPIB] for the terms of the merger agreement” and


                                                  27
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 28 of 34 PageID #: 1797




                 “[t]he Transaction is the result of a Special Committee-led process.” (February 26
                 Press Release; Compl. ¶ 162.)

         16.     “The Special Committee’s instructions reiterated that Pattern management was not
                 authorized to have any discussions regarding Pattern management’s role or
                 compensation arrangements in connection with any potential transaction without
                 specific authorization from the Special Committee, except for limited non-
                 compensation related discussions regarding potential key personnel, operational
                 integration or staffing in the event a transaction were to occur.” (Proxy Stmt. at 42;
                 Compl ¶ 163.)

         17.     “[T]he special committee prohibited management discussions with CPP[IB] . . .
                 about post-closing compensation until after terms of the merger agreement had been
                 agreed upon.” (February 26 Press Release; Compl. ¶ 165.)

         18.     “As a result of the Merger, the treatment of [compensatory awards for Pattern
                 Energy’s officers and directors with respect to Company Common Stock] will be
                 as follows: [List].” (Proxy Stmt. 70–71; Compl. ¶ 166.)

  (D.I. 61, Ex. 3 at 6–7.) Plaintiffs do not really explain why they think Statements 14 through 16

  are misleading beyond their assertion that “the Board Defendants concealed their failure to oversee

  the merger negotiations through material misstatements and omissions in the proxy.” (D.I. 60 at

  20–21.) If Plaintiffs are referring to the same alleged “misstatements and omissions” they have

  already raised, I reject their argument for the reasons I have already stated.

         To the extent Plaintiffs contend that Statements 14 through 17 are misleading because they

  omit that management participated in the merger negotiations and discussed post-merger

  employment with CPPIB prior to the merger agreement being signed, I disagree. The allegedly

  omitted facts—that management participated in certain merger negotiations and participated in

  certain discussions regarding their potential post-merger employment, both with authorization of

  the Special Committee—were disclosed in the Proxy Statement.

         As to Statement 18, Plaintiffs have identified nothing “false and misleading” about the

  Proxy Statement’s disclosure of how equity awards would be handled as a result of the merger.

  Plaintiffs appear to believe that they are entitled to a longer explanation in support of the amounts

                                                   28
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 29 of 34 PageID #: 1798




  awarded, but Plaintiffs’ desire to know information is not enough to state a claim under Section

  14(a).

                  5.      Statements regarding valuation metrics

           Plaintiffs’ fifth category contains the following statements:

           19.     “If our stockholders adopt the Merger Agreement and approve the Merger, and the
                  Merger is completed, each share of our Class A common stock will be converted
                  into the right to receive $26.75 in cash, without interest and less any applicable
                  withholding taxes (unless you have properly demanded your statutory rights of
                  appraisal with respect to the Merger), which represents a premium of approximately
                  14.8% relative to the unaffected closing price for shares of our Class A common
                  stock on the Nasdaq on August 9, 2019 (the last trading day prior to the publication
                  of market rumors regarding a potential acquisition of the Company) and a premium
                  of approximately 15.1% over the 30-day volume weighted average price on the
                  Nasdaq prior to that date.” (Proxy Stmt. at 1; Compl. ¶ 167.)

           20.     “[Evercore’s] Selected Public Company Trading Analysis.” (Proxy Statement 61–
                  64; Compl ¶ 174.)

           21.    “The effective two for one exchange ratio [proposed by Party A] was estimated,
                  based on analysis by Evercore that was presented to the Special Committee on
                  August 28, 2019, to reflect a range of premiums of between 1.4% and 28.8% to the
                  unaffected closing price for a share of Company Common Stock on August 9, 2019
                  (the last full trading day prior to publication of the August 12, 2019 article), based
                  on an expected range of trading prices for shares of the combined company’s
                  common stock post-transaction and on certain other assumptions.” (Proxy Stmt. at
                  46; Compl. ¶ 178.)

           22.    “On July 31, 2019, the Special Committee met with Pattern management and
                  representatives of Goldman Sachs to discuss preliminary financial analyses
                  prepared by Evercore and Goldman Sachs with respect to the most recent proposals
                  received from each of Party A, CPPIB and Party D as well as Pattern’s prospects
                  and performance as a stand-alone company.” (Proxy Stmt. at 44; Compl. ¶ 182.)

  (D.I. 61, Ex. 3 at 7–9.) Each of the challenged statements relates to financial analyses performed

  by Pattern Energy’s financial advisors. But Plaintiffs do not dispute that the challenged statements

  correctly set forth the financial advisors’ analyses. Nor do they dispute the accuracy of the

  calculations performed.




                                                    29
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 30 of 34 PageID #: 1799




         Instead, Plaintiffs raise a series of technical criticisms about Evercore’s assumptions and

  calculations that amount to nothing more than an argument that Evercore should have done a

  different analysis. But that does not render misleading statements that accurately describe the

  analysis that Evercore did do. Heinze, 971 F.3d at 482–85 (affirming dismissal of Section 14(a)

  claim where plaintiff did not dispute that the proxy statement correctly summarized the financial

  advisor’s calculations, reasoning that the plaintiff’s request for a different analysis amounted to a

  non-cognizable “pure-omission theory that [was] untethered to any specific false or misleading

  representation in the proxy statement”); Keryx, 454 F. Supp. 3d at 415 (dismissing Section 14(a)

  claim based on alleged misleading statements regarding financial analysis where the assumptions

  and analysis were disclosed); cf. Resnik, 303 F.3d at 154 (“Disclosure of an item of information is

  not required . . . simply because it may be relevant or of interest to a reasonable investor.”).

         As to Statement 22, Plaintiffs also contend that the Proxy Statement omitted “significant

  conflicts of interest by Goldman Sachs that incentivized it to favor a transaction that was

  advantageous to Riverstone.” (D.I. 60 at 21.) But Statement 22 makes no implicit or explicit

  representation about Goldman Sachs’s conflicts of interest.          Plaintiffs do not explain how

  Statement 22 is rendered misleading as a result of the omitted information, and it clearly is not.

                 6.      Statements about the shareholder vote on the merger

         Plaintiffs’ sixth, and final, category contains the following statements:

         23.     “[U]nder applicable Canadian securities laws, the Merger is also required to be
                 approved by a majority of votes cast by holders of [Pattern Energy] Class A
                 common stock, other than those holders required to be excluded from such vote
                 under such laws [pursuant to Part 8 of MI 61-101].” (Proxy Statement at 1, 6;
                 Compl. ¶ 192.)

         24.     “As of the close of business on the record date, an aggregate of 1,210,049 votes
                 will be required to be excluded pursuant to Part 8 of Multilateral Instrument 61-
                 101.” (Proxy Stmt. at 10; Compl. ¶ 193.)



                                                   30
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 31 of 34 PageID #: 1800




         25.     List of “Excluded Votes” pursuant to Part 8 of MI 61-101. (Proxy Stmt. at 81;
                 Compl. ¶ 194.)

         26.     “Under the [Delaware General Corporation Law], adoption of the Merger
                 Agreement requires the affirmative vote of the holders of a majority of the shares
                 of [Pattern Energy] Common Stock and [Pattern Energy] Preferred Stock, voting
                 together as a single class . . . .” (Proxy Stmt. at 1; Compl. ¶ 200.)

  (D.I. 61, Ex. 3 at 9–10.) Statements 23 through 25 relate to the number of shareholders whose

  shares were required to be excluded from a “majority of the minority” vote under a provision of

  Canadian securities law. (Id. ¶¶ 192–95.) Plaintiffs allege that Public Sector Pension Investment

  Board (“PSP”), Pattern Energy’s largest shareholder at the time of the merger, had significant co-

  investments with Pattern Energy. (Id. ¶ 188.) Plaintiffs contend that the Proxy Statement’s failure

  to disclose PSP’s interest, and to include PSP on the list of shareholders whose shares were

  required to be excluded, renders the challenged statements misleading.

         Plaintiffs’ argument is predicated on a conclusion about what Canadian law requires that

  Plaintiffs did not even mention, let alone explain, in their brief. Moreover, while I do not doubt

  that a single act taken by a company could violate the laws of more than one nation, I decline

  Plaintiffs’ invitation to hold that Section 14(a) can be violated where a company makes an

  undisputedly truthful statement about how it plans to conduct a vote in accordance with its

  interpretation of Canadian law. Plaintiffs do not dispute that Statements 23 through 25 accurately

  explain how Pattern Energy intended to conduct the voting process. Plaintiffs may dispute what

  Canadian law requires, but that does not make misleading Pattern Energy’s statement of what its

  own interpretation was and what it planned to do. If Plaintiffs think Canadian law was violated,

  they can seek whatever remedies (if any) they have under that law.

         Statement 26 states the majority vote requirement for approval of a merger under Delaware

  General Corporation Law. (Compl. ¶ 200.) There is nothing false or misleading about it. If



                                                  31
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 32 of 34 PageID #: 1801




  Plaintiffs think Defendants violated the Delaware General Corporation Law, they can seek

  whatever remedies are available to them under that law. 12

                                                 ***

         It is clear from Plaintiffs’ allegations that they believe that wrongdoing occurred in

  connection with the merger. They may or may not be right. But a breach of fiduciary duty

  unaccompanied by a false or misleading statement does not violate the federal securities laws.

  Laborers’ Local #231 Pension Fund v. Cowan, 300 F. Supp. 3d 597, 604 (D. Del. 2018). To state

  a Section 14(a) claim, Plaintiffs were required to identify a particular statement that was false or

  misleading. They failed to do so. I therefore recommend that the Court dismiss Plaintiffs’ Section

  14(a) claim (Count I). 13




         12
            Plaintiffs cite Gould v. American-Hawaiian S.S. Co. (Gould II), 535 F.2d 761, 772 (3d
  Cir. 1976), but the challenged misstatements in that case were express representations in a proxy
  about the number of shareholders that had “agreed” to vote for a merger. Not so here.
         13
             Because Plaintiffs have failed to point to a false or misleading statement in the Proxy,
  the Court does not need to address their claim that Pattern Development is liable under Section
  14(a). That said, the Complaint fails to plausibly allege that Pattern Development “solicit[ed]” or
  “permit[ted] the use of [its] name to solicit” proxies within the meaning of Section 14(a). 15
  U.S.C. § 78n(a)(1). To find liability under Section 14(a), courts require at least “a substantial
  connection between the use of the person’s name and the solicitation effort.” In re Bank of Am.
  Corp. Sec., Deriv., and ERISA Litig., 757 F. Supp. 2d 260, 294 (S.D.N.Y. 2010) (quoting SEC v.
  Falstaff Brewing Corp., 629 F.2d 62, 68 (D.C. Cir. 1980)). Such a connection may exist where,
  for example, a director up for election allows the company to solicit proxies in her name, see Chris-
  Craft Indus., Inc. v. Independent Stockholders Comm., 354 F. Supp. 895, 915 (D. Del. 1973), or
  where the party that will gain control through a transaction reviewed the proxy and allowed the
  use of his name, which carried the weight of his “reputation as a businessman” and his “plans for
  [the company].” Falstaff Brewing Corp., 629 F.2d at 69. In short, a Section 14(a) plaintiff must
  plead some facts plausibly suggesting that a defendant either itself participated in the solicitation
  effort or, at a minimum, “put [its] reputation[] in issue” by supporting the proxy. Chris-Craft
  Indus, 354 F. Supp. at 915. The Complaint here contains no such facts with respect to Pattern
  Development. And, having conducted a detailed review of the Proxy Statement itself, I am at a
  loss as to why any shareholder reading that document would think either that Pattern Development
  was soliciting proxies or that its name was being used to solicit proxies.
                                                   32
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 33 of 34 PageID #: 1802




         B.      Section 20(a) Claim

         Section 20(a) imposes liability on controlling persons for underlying violations of the

  Exchange Act by controlled persons. To plead a Section 20(a) claim, Plaintiffs were required to

  allege an underlying Exchange Act claim. Because Plaintiffs’ Section 20(a) claim (Count II) is

  predicated on their Section 14(a) claim, it should likewise be dismissed.

         C.      State-Law Claims

         Plaintiffs assert that the Court has supplemental jurisdiction over their state-law claims

  pursuant to 28 U.S.C. § 1367. (Compl. ¶ 23; D.I. 60 at 31–32.) However, under 28 U.S.C.

  § 1367(c)(3), the Court “may decline to exercise supplemental jurisdiction” over state-law claims

  if it “has dismissed all claims over which it has original jurisdiction[.]” 28 U.S.C. § 1367(c)(3).

  And “[i]t ‘must decline’ to exercise supplemental jurisdiction in such circumstances ‘unless

  considerations of judicial economy, convenience, and fairness to the parties provide an affirmative

  justification for doing so.’” Stone v. Martin, 720 F. App’x 132, 136 (3d Cir. 2017) (quoting Hedges

  v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (emphasis in original)).

         Plaintiffs have not provided an affirmative justification for this Court to exercise

  supplemental jurisdiction over their state-law claims. (D.I. 60 at 31–32.) And I agree with

  Defendants that considerations of judicial economy, convenience, and fairness to the parties

  actually support declining jurisdiction because a consolidated action alleging nearly-identical

  breach of fiduciary duty and aiding and abetting claims is already pending in the Delaware Court

  of Chancery. See In re Pattern Energy Grp. Inc. Stockholders Litig., No. 2020-357-MTZ (Del.

  Ch.). Accordingly, I recommend that the Court dismiss the state-law claims (Counts III and IV).




                                                  33
Case 1:20-cv-00275-MN-JLH Document 68 Filed 01/28/21 Page 34 of 34 PageID #: 1803




  IV.     CONCLUSION

          For the foregoing reasons, I recommend that the Section 14(a) claim alleged in Count I and

  the Section 20(a) claim alleged in Count II be dismissed. I also recommend that the Court decline

  to exercise jurisdiction over the state-law claims alleged in Counts III and IV. Accordingly, I

  recommend that Defendants’ Motions to Dismiss (D.I. 48, 50) be GRANTED.                   I further

  recommend that Plaintiffs be granted leave to amend their complaint within thirty days. 14

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), (C),

  Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

  objections to the Report and Recommendation shall be filed within fourteen days and limited to

  ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

  The failure of a party to object to legal conclusions may result in the loss of the right to de novo

  review in the district court.

          The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

  Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



  Dated: January 28, 2021                       ___________________________________
                                                The Honorable Jennifer L. Hall
                                                UNITED STATES MAGISTRATE JUDGE




          14
             At the hearing, Defendants opposed any opportunity to amend (Tr. 68:12–69:11), but it
  is not clear from this limited record that amendment would be futile or inequitable. See Alston v.
  Parker, 363 F.3d 229, 235–36 (3d Cir. 2004) (holding that leave to amend should be granted
  “unless a curative amendment would be inequitable, futile, or untimely”).

                                                  34
